Citation Nr: 1511832	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  00-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a chronic genitourinary disability (claimed as a urinary tract or prostate disorder).  


REPRESENTATION

Appellant represented by:	Angela K. Drake, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1974 to February 1978.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the course of the appeal the case was transferred to the RO in Milwaukee, Wisconsin.  

In November 2005, a Board hearing was held before the undersigned in Washington D. C.  A transcript of the hearing is associated with the Veteran's claims file.

The case was before the Board in March 2006, at which time the issue was remanded, and in December 2010, at which time the issue of service connection for urinary or prostate disorders was denied.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a November 2011 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's December 2010 decision regarding the denial of service connection for urinary or prostate disorders and remand the matter so that the Board could obtain an additional examination.  

In May 2012, the issue was again remanded so that additional medical records could be obtained and a VA examination be conducted.  This was accomplished and the case was returned for further appellate consideration.  In a February 2013 decision, the Board again denied service connection for urinary or prostate disorders.  The case was returned to the Court and, in May 2014, a second order following a JMR vacated the February 2013 decision.  The parties instructed the Board to provide additional reasons and bases regarding the credibility of the testimony provided by the Veteran during the November 2005 Board hearing.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

After review of the record, the Board finds that additional development is warranted.  Following the most recent JMR, a private medical opinion was received in support of the Veteran's claim of service connection for a chronic genitourinary disorder.  That opinion, dated in October 2014, gives diagnoses of overactive bladder and pelvic floor disorder, which can, according to the examiner, have periods of remission and exacerbation.  These diagnoses have not been considered by any VA examiner.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the specific nature and etiology of any chronic genitourinary disorder.  The examiner should be requested to render an opinion regarding the following: 

a. Whether it is at least as likely as not (probability 50 percent or more) that any chronic genitourinary disorder is related to service?  The examiner must specifically comment on and discuss the diagnoses/opinions rendered by the private urologist in October 2014.  

b. Whether it is at least as likely as not (probability 50 percent or more) that the Veteran's prostate cancer is related to chemicals to which the Veteran was exposed while serving on active duty at Camp Lejeune, North Carolina.  The examiner must specifically comment on and discuss the diagnoses/opinions rendered by the private urologist in October 2014.

The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  They should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

